Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)

Centerclair, Inc., ) Date: March 10, 2008
)
Petitioner, )

) Docket No. C-07-47

-Vv.- ) Decision No. CR1747
)
Centers for Medicare & Medicaid )
Services. )
)

DECISION

Petitioner, Centerclair, Inc., is a long-term care facility located in Lexington, North
Carolina, that is certified to participate in the Medicare program as a provider of services.
Surveyors from the North Carolina Department of Health and Human Services, Division
of Facility Services (State Agency) completed a complaint investigation survey on
August 1, 2006. Asa result of their findings, the Centers for Medicare & Medicaid
Services (CMS) determined that, from June 1, 2006, through August 18, 2006, the facility
was not in substantial compliance with program requirements, and, from June 1, 2006,
through July 31, 2006, its deficiencies posed immediate jeopardy to resident health and
safety. CMS imposed civil money penalties (CMPs) of $3050 per day for 61 days of
immediate jeopardy, and $100 per day for 18 days of substantial noncompliance that was
not immediate jeopardy ($187,850 total). Petitioner here challenges those determinations.

For the reasons set forth below, I find that the facility was not in substantial compliance
with program requirements for the period in question, and that, from June | through July
31, 2006, its deficiencies posed immediate jeopardy to resident health and safety.
Petitioner has not challenged the reasonableness of the CMP, so that issue is not before
me.
I. Background

The Social Security Act (Act) sets forth requirements for nursing facility participation in
the Medicare program, and authorizes the Secretary of Health and Human Services to
promulgate regulations implementing those statutory provisions. Act § 1819. The
Secretary’s regulations are found at 42 C.F.R. Part 483 (2006). To participate in the
Medicare program, a nursing facility must maintain substantial compliance with program
requirements. To be in substantial compliance, a facility’s deficiencies may pose no
greater risk to resident health and safety than “the potential for causing minimal harm.”
42 C.F.R. § 488.301.

The Secretary contracts with state survey agencies to conduct periodic surveys to
determine whether skilled nursing facilities are in substantial compliance with program
participation requirements. Act § 1864(a); 42 C.F.R. § 488.20. The regulations require
that each facility be surveyed once every twelve months, and more often, if necessary, to
ensure that identified deficiencies are corrected. Act § 1819(g)(2)(A); 42 C.F.R.

§§ 488.20(a); 488.308.

In this case, the surveyors found that a facility resident, identified as at high risk for injury
from choking and/or aspiration, was nevertheless allowed to suck on foreign objects
(disposable oral swabs called toothettes) and had, at least twice, ingested foreign objects.
Based on the surveyor findings, CMS determined that the facility was not in substantial
compliance with the following federal requirements for nursing homes participating in the
Medicare program:

. 42 C.F.R. § 483.13(c) (Tag F224 — failure to implement policies and procedures
that prohibit mistreatment, neglect and abuse of residents, at scope and severity
level J — isolated instance of immediate jeopardy);'

' Although the state surveyors did not cite a deficiency under section 483.13(c),
CMS subsequently determined that the surveyors’ factual findings supported the
conclusion that the facility was also not in substantial compliance with the requirement
that it implement policies and procedures that prohibit resident neglect. Such action is
well within CMS’s discretion, and Petitioner has been provided ample notice of CMS’s
determination. See 42 C.F.R. § 498.56(a); Alden Town Manor Rehab & HCC, DAB No.
2054, at 17-19 (2006) (While fairness requires that facilities know, prior to hearing, what
they must answer to, the Statement of Deficiencies is not the sole source of notice, which
may be provided during the pre-hearing development of the case.).
3

. 42 C.F.R. § 483.25(h)(1) and (2) (Tags F323 and F324 — quality of care, failure to
prevent accidents, at scope and severity level J); and

. 42 C.F.R. § 483.75(D(1) (Tag F514 — failure to maintain clinical records in
accordance with accepted professional standards, at scope and severity level D —
isolated instance presenting no actual harm, with the potential for more than
minimal harm).

CMS (Exhibit) Ex. 2; CMS Pre-hearing Br. at 3, 7-13.

CMS has imposed CMPs of $3050 per day for 61 days of immediate jeopardy, and $100
per day for 18 days of noncompliance that was not immediate jeopardy.

The facility timely requested a hearing, and the matter was assigned to me. I held a
hearing in Raleigh, North Carolina on September 25, 2007. Mr. Kenneth L. Burgess
appeared on behalf of Petitioner, and Ms. J. Lori Kee appeared on behalf of CMS. I
admitted into evidence CMS Exs. 1-28 and Petitioner’s (P.) Exs. 1-18. Tr. 3.

The parties have filed initial briefs (Br.) and closing briefs (Cl. Br.). CMS has filed a
reply brief (CMS Reply).

II. Issues

This case presents the following questions:

. Whether, from June | through August 18, 2006, the facility was in substantial
compliance with requirements for facilities participating in the Medicare program,
specifically 42 C.F.R. §§ 483.13(c) (neglect); 483.25(h)(1) and (2) (failure to

prevent accidents); and 483.75(1)(1) (clinical records)?

. If the facility was not in substantial compliance from June | through July 31, 2006,
did its deficiencies then pose immediate jeopardy to resident health and safety?
III. Discussion

A, The facility was not in substantial compliance with 42 C.F.R. §§ 483.13(c)
(neglect), 483.25(h)(1) and (h)(2) (quality of care), and 483.75())(1) (clinical
records), because its staff allowed one of its residents to engage in dangerous
behavior, and, when confronted with evidence of that behavior, did not properly
document, investigate nor intervene.”

Regulatory requirements. “Neglect” means failure to provide goods and services
necessary to avoid physical harm, mental anguish, or mental illness. 42 C.F.R. § 488.301.
A facility must develop and implement written policies and procedures that prohibit
resident neglect. 42 C.F.R. § 483.13(c). This regulation governing staff treatment of
residents “addresses a deficiency related to lack of an effective policy as opposed to one
directed at the occurrence of neglect itself.” Emerald Oaks, DAB No. 1800, at 12 (2001).
However, the drafters of the regulation characterized as “inherent in § 483.13(c)” the
requirement that “each resident should be free from neglect as well as other forms of
mistreatment.” 59 Fed. Reg. 56,130 (November 10, 1994). The drafters also deliberately
rejected the suggestion that the regulations require evidence of a negative outcome to
support the finding of neglect:

We do not accept this comment because neglect may be
determined even if no apparent negative outcome has
occurred. The potential for negative outcome must be
considered.

Id.

Under the statute and the “quality of care” regulation, each resident must receive, and the
facility must provide, the necessary care and services to allow a resident to attain or
maintain the highest practicable physical, mental, and psychosocial well-being, in
accordance with the resident’s comprehensive assessment and plan of care. Act

§ 1819(b); 42 C.F.R. § 483.25. Among other requirements, the facility must ensure that
the resident environment is as free of accident hazards as possible, and that each resident
receives adequate supervision and assistance devices to prevent accidents. 42 C.F.R.

§ 483.25(h)(1) and (2).

? My findings of fact and conclusions of law are set forth, in italics and bold, in
the discussion captions.
5

The facility is also required to maintain clinical records on each resident in accordance
with accepted professional standards and practices. These records must be complete and
accurate. 42 C.F.R. § 483.75(1)(1).

In this case, Resident 3 (R3) was a 90-year old woman admitted to the facility on March
10, 2006, with diagnoses of Alzheimer’s-type dementia, cerebrovascular accident
(stroke), congestive heart failure, and history of failure to thrive. She was entirely
dependent on staff. But, although she required total care, she also resisted care. Nursing
notes describe some of the difficulties staff had in caring for her. She was confused,
unable to make her needs known, was “constantly babbling,” and became “very anxious’
when care was given. CMS Ex. 4, at 15 et seq.; P. Ex. 2, at 2-3 (Morton Decl. § 6); Tr.
79.

R3 had severe oral/pharyngeal dysphagia (very serious difficulty chewing and swallowing
solids and liquids) and was therefore at risk for choking and aspiration. She could take
nothing by mouth (referred to as NPO), and received nourishment by means of a gastric-
tube. CMS Ex. 4, at 9, 14, 38, 40, 58-62, 66-68; CMS Ex. 27, at 2-3 (Lesesne Decl. 7§ 4,
5). Although the testimony of R3’s treating doctor is silent on the reason for the NPO (P.
Ex. 4), CMS’s expert, Dr. A. Jefferson Lesesne, M.D., explains that a physician usually
orders NPO status because the patient faces a substantial risk of injury caused by choking.
CMS Ex. 27, at 3 (Lesesne Decl. § 6).

The parties agree that R3 could not safely take anything by mouth. Yet, facility staff
concede that, contrary to the facility’s policies and procedures, at least one nurse gave her
oral swabs to suck on in order to keep her calm while the nurse provided care. The
evidence also establishes that, with staff's knowledge, R3’s visiting family members
provided her with swabs to suck on, but staff took no action to stop the practice nor to
educate the family as to the risks. Further, compelling evidence establishes that on two
occasions — June | and June 12, 2006 — foreign objects (including the sponge tips from
oral swabs) were found in R3’s bowel movements, strongly suggesting that she ingested
them while at the facility. Facility staff did not adequately document or investigate either
of these occurrences, again in contravention of facility policies and procedures, as well as
accepted professional standards.

* Dr. Lesesne is a physician Board-certified in geriatric medicine and internal
medicine. He is an assistant professor in the Division of Geriatric Medicine and
Gerontology at Emory University School of Medicine. CMS Ex. 26.
6

1. Facility staff allowed R3 to suck on oral swabs, in
contravention of the instructions from the swab
manufacturer, the facility’s own policies and procedures,
and acceptable standards of care.

R3 was without teeth. Her care plan required that her mouth be cleaned several times a
day. CMS Ex. 4, at 1. To clean her mouth, staff used a brand of disposable oral swabs
called toothettes. A toothette consists of a small star-shaped sponge affixed to a small
(3.5 inch) stick resembling a lollipop stick. CMS Ex. 25; CMS Ex. 27, at 4 (Lesesne
Decl. ¥ 8); CMS Ex. 28, at 4 (Bridges Decl. J 8); P. Ex. 18.

Toothettes were a problem for R3. She liked to suck on them. P. Ex. 1, at 2 (Leazer
Decl. § 4); CMS Ex. 4, at 16; CMS Ex. 28, at 10, 11 (Bridges Decl.). But sucking on
toothettes was dangerous for R3. She risked ingesting all or part of the toothette, and she
risked aspirating liquid from the toothette into her lungs. CMS Ex. 28, at 7 (Bridges
Decl. § 11).

na nursing note dated March 21, 2006, licensed practical nurse (LPN) Carolyn Morton
writes that R3 “likes to have a toothette (wet) to keep in her mouth like a sucker.” CMS
Ex. 4, at 16. agree with Dr. Lesesne that this note “should have raised very serious
safety concerns in the minds of the facility staff caring for the resident” and that the
facility’s failure to identify and act on the risk represents a significant departure from the
standard of care. CMS Ex. 27, at 4, 5 (Lesesne Decl. {9 8, 9). The facility should have
conducted an immediate assessment as to whether sucking on toothettes placed the
resident at risk. CMS Ex. 27, at 4-5 (Lesesne Decl. {J 8, 9).

Yet, the facility did not evaluate whether the behavior was safe; it undertook no
investigation into that behavior, and took no action in response to the nurses note. CMS
Ex. 28, at 7 (Bridges Decl. § 11).

LPN Morton serves as charge nurse on the second shift, having responsibility for the
overall care of the residents. P. Ex. 2, at 1 (Morton Decl. ¥ 1). In her declaration she
admits writing the March 21 nurses note, but she claims that her intention was “to record
istorical information I learned from R3's responsible party, Debbie Leazer, and from
observing [R3] when I provided dental care to her using a toothette.” P. Ex. 2, at 1
(Morton Decl. | 2). She denied that the note meant that the staff gave R3 toothettes to
suck on. P. Ex. 2, at 2 (Morton Decl. § 2).

n fact, although the facility’s witnesses have disputed the prevalence of the practice, all
agree that staff — notably LPN Morton — did give R3 toothettes to suck on. By her own
admission:
7

On two occasions | allowed [R3] to retain a toothette in her
mouth while I performed her G-tube care. This was because
[R3] was very combative during her G-tube care. On more
than one occasion, I have been struck by [R3] while
attempting to perform her G-tube care. I observed that having
a toothette in her mouth calmed [R3] .. . while I performed
her G-tube care, watching her closely. The sole purpose of
leaving the toothette in [R3’s] mouth on those two occasions
was to allow me to safely perform her G-tube care and the
entire incident lasted only several minutes. On both
occasions, I then retrieved the toothette, checked to make sure
it was fully intact, and then disposed of it.

P. Ex. 2, at 2-3 (Morton Decl. § 6). LPN Morton seems oblivious to the risks inherent to
her actions. She goes on to opine that allowing R3 to suck on a toothette was “in my
opinion, reasonable given that performing the G-tube care was very difficult, and
allowing the resident to retain a toothette in her mouth, from her just-completed oral care,
calmed her long enough for me to safely complete the G-tube care which was critical
since it was her only source of nutrition and hydration.” P. Ex. 2, at 4 (Morton Decl. § 9).

LPN Morton also admitted that when she reported to the nurse coming on duty, she
“made her aware that this did calm her down because we were having a hard time trying
to do care on her with her G tube.” Tr. 79. So at least one other nurse was aware of LPN
Morton’s practice, although LPN Morton did not know whether that nurse also used a
toothette to calm the resident. Tr. 79.

LPN Morton explained that R3’s granddaughter recommended using the toothettes to
calm R3 when she became combative. Tr. 76-77. LPN Morton did not inform the
facility’s director of nursing (DON) or the facility administrator that R3’s granddaughter
had suggested allowing R3 to suck on toothettes, apparently because she did not see the
practice as risky. Tr. 77.

[T]he granddaughter said they used that at home to calm her,
so that’s what I used, and she — and she readily took it. So
that made me know that she had had it before.
Tr. 80.4

LPN Morton’s testimony presents several problems for the facility. First, the practice of
allowing R3 to suck on the oral swabs was simply dangerous. As Dr. Lesesne observes, it
was not safe to allow R3 to suck on the oral swabs for any period of time, whether or not
she was supervised.

Second, R3 was not care-planned for her combative behavior during G-tube care. If, in
fact, staff were unable to provide necessary care safely, that behavior should have been
identified, assessed, and addressed in her care plan. Staff are not supposed to come up
with ad hoc solutions, particularly where those solutions present their own risks.

Third, compelling evidence establishes that LPN Morton allowed the practice more often
than she admits, and that multiple staff members knew it. Surveyor Bridges testified that,
in addition to her own observation (CMS Ex. 28, at 10 n.7), three certified nurse aides
(CNAs), Courtney Hoey, Winnie Crow, and Sandra Brown, told her that they had seen R3
sucking on toothettes unsupervised. Each also told Surveyor Bridges that she had
reported her observations to LPN Morton, the charge nurse. CMS Ex. 28, at 11 (Bridges
Decl. § 16); P. Ex. 12 (Crow Decl. ¥ 1); Tr. 45. In testimony before this tribunal, the
CNAs essentially confirmed the surveyor report.

CNA Crow could not remember exactly when she made the observation, but she testified
that she entered R3’s room, and found R3 alone with a toothette in her mouth. LPN
Morton was out in the hallway, passing meds. She told LPN Morton that R3 had the
toothette in her mouth, and LPN Morton “said yes she knew that and she was right
outside the door.” LPN Morton later removed the toothette. Tr. 46-47. CNA Crow did
not document the incident.

* In this regard, her testimony directly contradicts the granddaughter’s declaration.
The granddaughter testified that she told home care staff not to leave R3 alone with
toothettes and reprimanded them for doing so. P. Ex. 1, at 2-3. I find this unlikely.
Although LPN Morton was generally not a very credible witness, this part of her
testimony rang true, and was supported by statements from other staff. CMS Ex. 22, at
15 (Certified Nurse Assistant (CNA) observed family providing toothettes to R3).

* As discussed, infra, the facility’s written policy required that all incidents be
reported, documented, and investigated, no matter how minor. CMS Ex. 10, at 1-2.
9

CNA Brown initially testified that she observed R3 with a toothette in her mouth “on one
occasion,” which she reported to LPN Morton. P. Ex. 13 (Brown Decl. § 1). However,
under cross-examination, she admitted that she had in fact twice observed R3 alone in her
room with a toothette in her mouth, although she had reported it only once. Tr. 52.

I walked into the room and I saw her with one in her mouth.
And I was taken aback. But I thought it was an isolated
incident and I thought maybe someone was in a hurry... I
took it away from her. And then when... it happened again,
I was like, well, I’ve got to say something, you know, this is
not okay.

Tr. 53. She reported the second observation to LPN Morton, who was then at the far end
of the hall, passing out medications. Tr. 54. She did not document the incident. LPN
Morton essentially confirms CNA Brown’s version, although she claims that she was
“only a few feet away,” having stepped out to retrieve an item from the medication cart.
“T told her I was keeping an eye on the resident.” P. Ex. 2, at 3 (Morton Decl. § 7).

CNA Hoey also testified that she observed R3 with a toothette in her mouth. P. Ex. 11, at
1 (Hoey Decl. § 1). She subsequently explained that she was passing nourishments, and
went into R3’s room to wash her hands and give nourishment to R3’s roommate. R3 had
a toothette in her hand “like a sucker.” She had been sucking on it, “back and forth,” in
and out of her mouth.

So I went immediately to the nurse and told her that she had
this toothette. And [LPN Morton] told me that she knew
about it and that she was keeping an eye on her.

Tr. 66-67. LPN Morton was in the hall with her med cart, passing out medicine. Tr. 67
No one prepared an incident report or otherwise documented CNA Hoey’s observation.°

LPN Morton has been less than forthright on this issue. In contrast to the admission in
her declaration, she told Surveyor Bridges that no one had reported seeing a resident
alone sucking on a toothette. CMS Ex. 28, at 11 n.10 (Bridges Decl.). In her written
declaration, aside from the CNA Brown admission, she said that she did “not recall” staff

® Because they did not document and because they had no recollection of when
they made these observations, I find unpersuasive the CNAs’ unsupported claims that all
of these events occurred prior to June 1. See discussion infra.
10

telling her that they observed R3 alone or unsupervised with a toothette in her mouth. P.
Ex. 2, at 3 (Morton Decl. J 7); see also CMS Ex. 22, at 10 (LPN Morton admits that “one
time,” while giving R3 her meds, she left a toothette in her mouth, but she denied ever
leaving the room.).

According to Dr. Lesesne,

An LPN presented with reports by CNAs who observed the
resident sucking on toothettes should certainly have been able
to understand the need to immediately evaluate the safety risk
to the resident and adopt measures that would address that
risk.

CMS Ex. 27, at 7 (Lesesne Decl. | 13). But LPN Morton was dismissive, if not outright
hostile, to the suggestion that her actions put the resident at risk. Based on her March 21
note, her admissions, and the CNA testimony, I am convinced that she did not recognize
the safety risk posed by allowing R3 to suck on toothettes, and that she repeatedly
allowed the unsafe practice.

I find it also likely that staff knew that R3’s family provided R3 with toothettes to suck
on, but they did not report or otherwise prevent the practice. In addition to LPN Morton’s
testimony, a second staff member belatedly described them doing so. On August 8, 2006,
CNA Cristy Ballard told the facility’s administrator, Linda Miller, that R3’s great-
granddaughter visited most of the day for the first week or two following R3’s admission.
CNA Ballard saw R3’s great-granddaughter soaking toothettes in water and giving them
to R3, saying that R3 was thirsty. CNA Ballard also said that she had seen R3 with a
toothette in her mouth, “gumming it” while the granddaughter was visiting. CMS Ex. 22,
at 15. Again, none of these incidents were documented.

The facility’s administration was apparently unaware that R3 was given the toothettes.
DON Becky Taylor, testified that, until June 19, 2006, neither LPN Morton nor anyone
else told her that R3 liked to suck on toothettes. Tr. 172. Administrator Miller conceded
that, until sometime after June 12, she was not aware that R3 had been given toothettes to
suck on during her care. Tr. 99.

Curiously, considering that these toothettes proved so problematic for the facility, the
facility’s mouth care policies do not mention them in its list of equipment and supplies.
The listed procedures instruct staff to “hold the tongue in place with a tongue depressor,”
and call for use of an unspecified “applicator” and “prepared swab or a water soluble
lubricant.” CMS Ex. 9. In this regard the facility procedures seem at odds with the swab
manufacturer’s instructions which direct staff 1) to use a bite block when performing oral
11

care on patients who cannot comprehend commands, and 2) to ensure that the foam is
intact following its use. CMS Ex. 25, at 2.’ But staff apparently did not follow either the
manufacturer’s instructions or the facility procedures. Surveyor Bridges testified that she
observed staff providing oral care to R3; no one used a bite block, and the resident
appeared to be sucking on the toothette. CMS Ex. 28, at 10 n.7 (Bridges Decl.). No staff
member has claimed to use a bite block when providing oral care to R3 or any other
resident.*

At least one staff member, as well as R3’s family members, allowed R3 to engage in
behavior that posed a significant risk to her. Multiple other staff were aware of it, but no
one mentioned it to the facility’s administration, and nothing was done about it. The
safety of the behavior was not assessed, and no actions were taken to protect the resident,
in contravention of acceptable standards of care. The facility was therefore not
complying with the requirement that it provide necessary care and services to allow the
resident to attain or maintain the highest practicable physical, mental, and psychosocial
well-being. Specifically, it did not ensure that her environment was free from accident
hazards, nor was it providing her adequate supervision to prevent accidents. In fact, staff
were putting her in harm’s way. The facility was therefore not in substantial compliance
with 42 C.F.R. § 483.25.

Allowing a resident to engage in risky behavior also constitutes neglect, and the facility
lacked adequate written procedures to prevent it, as required by 42 C.F.R. § 488.301.
Moreover, as the following discussions address, when the facility was faced with
evidence of the unsafe practice, it neither documented, investigated, nor adequately
intervened to protect the resident.

2. In contravention of accepted professional standards as
well as its own policies and procedures, the facility did not
adequately document or investigate the appearance of
plastic in R3’s stool on June 1, 2006.

7 A bite block is a small device, usually made of plastic, inserted between the
upper teeth and jaw, which prevents the patient from biting down. CMS Ex. 28, at 4
(Bridges Decl. § 8).

® Facility staff subsequently identified eight residents as at risk because they bit
down on or sucked toothettes during oral care. Tr. 139-140.
12

June | incident. In a nursing note dated June 1, 2006, LPN Linda Goode reports that, at
midnight, she found a large amount of hard stool in R3’s rectum. She administered a
Ducolax suppository (which is a laxative), and, later that morning (5:30 a.m.), she broke
up and removed the stool. CMS Ex. 4, at 20. As discussed below, LPN Goode’s note
deliberately omitted the critical fact that R3’s stool contained a piece of plastic.

In a July 22, 2006 incident report, written during the time of the survey, LPN Goode
writes: “Large hard ball noted [at] rectal door. Broke it up by pressing sides of rectum.
BM along [with] plastic expelled. CMS Ex. 5, at 6; CMS Ex. 22, at 8. LPN Goode also
told Surveyor Patricia A. Bridges, R.N., that, four hours after administering a suppository
to R3, she was able to reach into the resident’s rectum with her finger and remove the
stool, which contained the plastic. CMS Ex. 28, at 7.

On July 20, 2006 (also during the time of the survey), DON Taylor prepared a report on
the incident. She writes: “No injury reported! 3" shift nurse reported to this RN that she
found a piece of plastic . . . in the stool of the diaper of resident.”? CMS Ex. 5, at 1-2.

A June 5, 2006 update to R3’s plan of care confirms the episode of R3’s ingesting a
foreign object: “Nursing found plastic in her stool.” To prevent her from putting objects
in her mouth, staff are to “keep all inappropriate objects out of her reach.” CMS Ex. 4, at
50.

Notwithstanding the written and oral statements of the sole witness to the incident (LPN
Goode), Petitioner now insists that this record contains no credible evidence that R3
ingested and expelled the plastic. Petitioner did not call LPN Goode as a witness to
explain or refute her written and oral statements.'” Instead, Petitioner relies on the
conclusions of DON Taylor, who was charged with investigating the incident (Tr. 103,

° The preposition “with” was crossed out and “in” substituted.

'© Petitioner suggests that, in order to make its case, CMS should have produced
LPN Goode as its witness. I disagree. CMS can reasonably rely on the facility’s own
documents to make its prima facie case. See Hillman Rehabilitation Center, DAB No.
1611 (1997), aff'd Hillman Rehabilitation Center v. HHS, No. 98-3789 (GEB), slip op. at
25 (D.N.J. May 13, 1999). If Petitioner’s strategy is to impeach its own records, it must
come forward with persuasive evidence, which might include the testimony of the
employee who generated the purportedly erroneous document. But see 42 C.F.R. §
483.75(1) (the facility must maintain records that are complete and accurate).
13

169). But, as the absence of timely investigative reports or contemporaneous statements
attest, that “investigation” was woefully inadequate. Nor has DON Taylor credibly
explained her actions and conclusions. In this regard, her testimony was so confusing and
riddled with inconsistencies as to be wholly unreliable.

LPN Goode was apparently sufficiently concerned about finding the plastic that she
called DON Taylor at home at a very early hour to report it. P. Ex. 3, at 1 (Taylor Decl. J
3).'' DON Taylor obviously did not appreciate the disturbance: “She shouldn’t have
woke me up... to ask me all these questions when I wasn’t alert enough... .” Tr. 167.
According to DON Taylor:

Ms. Goode had initially suggested that [R3] had expelled the
plastic in her stool and therefore this is what was reflected in
the resident’s care plan. However, when I discussed the
situation with Ms. Goode, she stated that this was merely an
assumption on her part. Ms. Goode agreed that the plastic did
not resemble anything in [R3’s] room and that, in fact, there
was no evidence that the resident ate the plastic. I concluded
that the plastic was not necessarily “in” the resident’s stool,
but was perhaps in her diaper and became mixed with the
resident’s stool.

P. Ex. 3, at 2-3 (Taylor Decl. § 8). See also Tr. 154 (Per DON Taylor, during the early
morning telephone conversation, LPN Goode indicated that this “was merely an
assumption on her part.”);'? but see CMS Ex. 5, at 2 (where DON Taylor writes that
plastic was found “in” the stool).

But DON Taylor’s explanation is inconsistent with the statement found in R3’s updated
care plan — that “nursing found plastic in her stool.” DON Taylor’s effort to explain away
that language casts additional doubt on her credibility. She says that the care plan update
reflected LPN Goode’s initial unwarranted assumption that R3 expelled the plastic in her

'"' Tn an IDR (informal dispute resolution) statement, DON Taylor says that LPN
Goode placed the call at 5:30 am. CMS Ex. 22, at 22.

In an apparent inconsistency, however, when CMS counsel asked about LPN
Goode’s saying that “it might have just been her assumption,” DON Taylor denied that
LPN Goode had said that, and recounted a slightly different conversation: “No. She
asked me — she asked me if I thought the resident could have eaten it, and I said ‘Oh, no.
She’s a G tube feeder.’” Tr. 161.
14

stool. But the care plan was not altered until after DON Taylor completed her
investigation and purportedly concluded that the plastic was “introduced externally into

R3’s diaper.” P. Ex. 3, at 3 (Taylor Decl. § 9); Tr. 156. Why would the care plan reflect
information that the facility has deemed erroneous?

Based on the facility’s own documentation, I find it probable that R3 ingested the plastic.
But I need not decide that question in order to find that the facility’s response to the June
1 incident put it out of compliance with the neglect and quality of care requirements, as
well as the requirement that the facility maintain complete and accurate records. First,
LPN Goode wrote an incomplete and inaccurate nurses note. Second, neither LPN Goode
nor DON Taylor generated any incident report until the time of the survey, even though
the facility’s policy on investigating and reporting unanticipated occurrences requires that
all incidents be reported to the department supervisor and that a report form be completed,
“regardless of how minor an Unanticipated Occurrence may be.” CMS Ex. 10, at 1-2.
The charge nurse and/or department director or supervisor “must initiate an immediate
investigation of the occurrence.” CMS Ex. 10, at 2; see also CMS Ex. 11 (Administration
policy); CMS Ex. 12 (Nursing Services).

Documenting the June | incident. Unquestionably, LPN Goode should have accurately
documented her observations in both the nursing notes and in a separate incident report.
42 C.F.R. § 483.75(D(1). Such documentation helps ensure that details are preserved for
purposes of conducting an investigation as well as using the information for quality
assurance and quality improvement activities, tracking trends and outcomes, and
educational efforts. For this reason, acceptable standards of practice and the facility’s
own written policy require that a report form be completed “regardless of how minor an
unanticipated occurrence may be.” CMS Ex. 10, at 1-2. But, by her own admission,
when LPN Goode asked if she should document the incident, DON Taylor told her to
“wait for me at the facility until I arrived so we could discuss the issue and I could
personally examine the plastic.” P. Ex. 3, at 1 (Taylor Decl. ¥ 3).

Ultimately, LPN Goode wrote a misleading nurses note, omitting the critical fact that she
had found the plastic. She completed no incident report form at all until the time of the
survey. In fact, the amendment to R3’s care plan, which was written four days later,
represents the facility’s only arguably contemporaneous documentation of the incident.
Neither the facility’s incident log, nor the “24-hour report,” nor its June | “stand-up
report” mentions any plastic.'* CMS Ex. 28, at 7 (Bridges Decl. § 12).

'S The “24-hour report” is a report nurses use to pass on to the next shift important
information about a resident’s behavior or condition. The “stand-up report” is a report
15

In her declaration, DON Taylor defends LPN Goode’s failure to document finding the
plastic:

After my investigation . . . | concluded that there was no
evidence that [R3] ingested and expelled the plastic. Instead,
I was unable to determine where the plastic came from, but
concluded that it was most likely introduced into the diaper of
[R3] externally, and was perhaps mixed in with the bed sheets
or a washcloth from the linen cart used to clean [R3]. As
such, J did not believe, and do not believe today, that this
constituted an “incident” which required documentation
other than the nurses’ note originally entered by Ms. Goode.

P. Ex. 3, at 3 (Taylor Decl. § 9) (Emphasis added).'* At the hearing, however, DON
Taylor repeatedly agreed that LPN Goode should have documented her observations at
the time. Tr. 167.

Q: Shouldn’t she have documented it?

A: Yes, she should have.

Q: Did you call her on that?

A: Yes, I did.

Q: Was there any late entry made to reflect the fact that
she missed documenting that on the day of the incident?

A: I don’t remember if she came back and wrote a late
entry or not.

that documents the daily meeting between the facility administrator and the department
heads to discuss important developments and facility needs. CMS Ex. 28, at 7 n.3
(Bridges Decl.).

'* Of course, even if the plastic had been introduced externally — which I find
highly unlikely in view of LPN Goode’s eyewitness account — that finding should have
been documented at the time it occurred.
16

JUDGE HUGHES: If she did, I don’t think it is in the
record.

Q. BY MS. KEE: Isn’t that a routine practice though?
Late entries for events that happened earlier.

A: Yes. But I did ask her to write a late entry, but she didn’t.

JUDGE HUGHES: Ms. Taylor, in your declaration,
though, you say “Ms. Goode asked me if she should
document the findings.” This is Petitioner’s Exhibit Three,
page one. It’s in the third paragraph.

WITNESS: Yes, itis. But I didn’t tell her not to. All I did
was tell her to wait for me.

JUDGE HUGHES: But shouldn’t she have documented it
right away?

WITNESS: Yes, she should have. But I didn’t tell her not
to. I told her to wait for me.

HR KR

JUDGE HUGHES: That is the first step in the
investigation would be for her to write down, objectively,
what she saw without asking you or your telling her what she
saw. She should write down what she saw and that would be
a piece of information for you to use in your investigation.

WITNESS: Exactly. But she didn’t do it.
Tr. 164-166.
But then, when reminded of her written testimony, DON Taylor reversed herself and said
that she found sufficient LPN Goode’s original nurses note, which did not even mention a

piece of plastic.

: And that entry does not mention anything about
y ry’ &
plastic found in either the diaper —
17

A: No, it does not.

Q: Okay. But you thought that was sufficient?

A: At the time, yes.

JUDGE HUGHES: Well, as you sit here today?

A: I still believe it, Your Honor. I still do.
Tr. 170-171.
DON Taylor’s investigation. When DON Taylor arrived at the facility on the morning of
June 1, LPN Goode was not there, apparently having disregarded her superior’s

instructions to wait. DON Taylor claims that she “immediately examined the plastic. . .
and conducted a thorough investigation.” P. Ex. 3, at 1 (Taylor Decl. § 4).

DON Taylor apparently searched R3’s room and asked staff if they recognized the plastic.
No one recognized it, and she could not find anything that resembled it. She then
concluded that R3 could not have ingested it, and that was the end of the investigation.
She took no written statements from staff. She wrote no reports. She did not even advise,
much less consult, R3’s treating physician. In fact, R3’s physician and the facility’s
medical director, Dr. Tom Long, M.D., testified that he only learned of the incident a
couple of weeks later, after a second incident, when staff found toothettes in R3’s bowel
movement. Tr. 188, 190-191; CMS Ex. 4, at 22-23."

DON Taylor justified her conclusions by claiming that

'S R3’s ingesting of foreign objects was cause for concern, and her physician
should certainly have been informed of the incident. See CMS Ex. 10, at 1 (Facility
policy states: “The charge nurse should. . . notify the medical director or the victim’s
personal or attending physician, and inform the physician of the occurrence.”). Because
he was not even informed, Dr. Long obviously did not examine R3 to insure that she had
suffered no harm. That she did not appear injured did not relieve DON Taylor of the
responsibility to consult with her physician. As Dr. Long acknowledged, “[p]eople can
sometimes suffer harm and not know it.” Tr. 194. When, for example, 11 days later
toothettes were found in R3’s stool, staff reported the incident to a physician who ordered
staff to turn off her G-tube and monitor bowel sounds. CMS Ex. 22, at 25.
18

I had no witness tell me that they saw her eat the plastic. So I
had no proof that there was — there was a possibility that s

could eat it... . There

is a possibility that the plastic coul

have gotten into a diaper through the sheets.

Tr. 158. DON Taylor then (somewhat inconsistently) denied claiming t!

to be sure R3 ate the plastic would h

what I’m saying. I’m saying that I didn’t have any proof that she ate it.”

No reliable evidence supports DON

the plastic. In his direct testimony, Dr. L'
[R3] could not have swallowed this substance given its size, shape and t

ave been someone seeing her do it.

Taylor’s opinion that R3 could not

at 7 (Long. Decl. § 14). But, when asked to explain this opinion, he rep

Icould.” Tr. 186. He said that he based

e

at the only way
“No that’s not
* Tr. 159.

ave swallowed

ong stated, “It is my professional opinion that

exture.” P. Ex. 4,
ied, “I’m not sure

his opinions on the information provided by the

facility. He did not see or examine the plastic. Tr. 187-188. Petitioner’s expert witness,

Dennis R. Sinar, M.D., a Board-certified

R3’s capacity to ingest the plastic. See P. Ex. 9 (Sinar Decl.). CMS’s e:

Lesesne, on the other hand, opined that s.

To the extent that staff may have believed that [R3’s]
swallowing problems limited her ability to ingest substances
the June 1, 2006 incident would have alerted them to the fact
that this was not the case.

CMS Ex. 27, at 6 (Lesesne Decl. {

0).

gastroenterologist, expressed no opinion as to

xpert, Dr.

e could and did ingest the plastic:

With respect to the size, shape and texture of the plastic, we have only DON Taylor’s
unreliable description. Although she testified that she showed it to the facility’s MDS

(minimum data set) Coordinator an

to the Assistant Director of Nurses.

, the record

contains no statements from those employees. P. Ex. 3, at 2 (Taylor Decl. § 7). Since no
one generated a contemporaneous report of the incident, there is obviously no
contemporaneous description. The reports eventually generated by DON Taylor and LPN

Goode omit any description of the p
one seems to know who disposed of

itor why. Tr. 126.

astic. And the plastic was disposed of, although no

Nor am I even convinced that DON Taylor remembers what the plastic looked like, or, if
she remembers, that she has accurately described it. She described it as a “flimsy” piece

of clear plastic, 5 or 6 inches long.

Tr. 151-152. In her direct testimony, she described it

as perfectly smooth. P. Ex. 3, at 2 (Taylor Decl. § 5). Under cross-examination, she
denied that (“I didn’t say it was perfectly smooth.”) until reminded of her direct testimony
(“I guess I did. I’m sorry. I forgot.”). Tr. 152.
19

Administrative response. Notwithstanding the obvious inadequacies of DON Taylor’s
investigation, the facility’s administration appears to have accepted uncritically her
conclusions. The facility’s administrator, Linda Miller, did not talk to LPN Goode until
July 22, when LPN Goode finally filled out an incident report. Tr. 125. Administrator
Miller did not see the plastic. Tr. 125. She did not know who disposed of the it or when
it was disposed of. Tr. 126.

Nevertheless, in her written declaration, Administrator Miller testified that “there was no
evidence [R3] ingested the plastic at Centerclair and expelled it in her stool, but that it
was likely introduced into her diaper externally.” P. Ex. 5, at 2 (Miller Decl. § 4). This
testimony is especially perplexing because Administrator Miller had obviously reviewed
and signed LPN Goode’s written statement that “BM along [with] plastic expelled” from
R3’s rectum. CMS Ex. 5, at 6. Administrator Miller was unwilling or unable to explain
her declaration, in light of the eye-witness report to the contrary:

JUDGE HUGHES: She unambiguously said. I mean,
there’s [no] question about the meaning of this, right? Am I
right?

WITNESS: Well, her statement “There is BM along with
plastic expelled.”

JUDGE HUGHES: And you rejected that?
WITNESS: I don’t know how to answer that.
Tr. 94.

When Administrator Miller had a second opportunity to reconcile LPN Goode’s written
statement with her conclusion that the plastic was never ingested, she said:

WITNESS: Well, it says “BM along with plastic
expelled.” What I understood from the director of nursing
was that there was a plastic film in the diaper. I wasn’t there.
You know, I —I don’t —I don’t know for a fact. The nurse
said that BM and plastic was expelled.

Tr. 103. Inasmuch as she had two opportunities to explain herself, but could not, I did not
find credible her subsequent agreement with the suggestion by Petitioner’s counsel that
“you felt that during the survey, the surveyor wanted to see a report that reflected what
had occurred and had been reported by Ms. Good[e] on June 1", is that a fair statement?”
20

Tr. 103. Moreover, if LPN Goode were documenting an erroneous finding, under any
reasonable standard of practice, her report should have reflected that she was in error.

Nor could Administrator Miller explain why LPN Goode had not provided a written
statement at the time of the incident, except to suggest that the occurrence was “very
unusual.” Tr. 104, 122. In this regard, Administrator Miller seemed unfamiliar with her
facility’s reporting policy. She testified that “if we have a potential or actual event that
results in harm that occurs on our premises then we complete the report for purposes of
continuous quality improvement.” Tr. 122. But the written policy requires reporting
“regardless of how minor” the occurrence, even if no actual harm has resulted. CMS Ex.
10, at 1-2.

Thus, compelling evidence establishes that, on June 1, 2006, LPN Goode found plastic in
R3’s stool. Appropriately, she immediately reported it to the facility’s DON, and the
facility changed R3’s care plan, adding instructions that inappropriate objects be kept out
of R3’s reach. The facility alerted staff to the changes via R3’s “closet sheet”! and by
adding the instruction to a previously scheduled in-service training, held June 1. P. Ex. 5,
at 2-3 (Miller Decl. { 6); Tr. 96.

On the other hand, CMS raises some legitimate questions about the effectiveness of that
training. First, the documentation of the in-service does not reflect any discussion of
preventing the ingestion of foreign objects. CMS Ex. 19, at 8. Second, based on the
number of speakers and the topics covered during a short training period, little time
would have remained for discussing the hazards of leaving ingestable objects within
resident reach. Third, no staff member who testified could remember much about the
training (Tr. 55-57, 60, 71), which suggests that it was not very memorable. Finally, the
training did not include any mention of the appropriate use of toothettes during oral care,
and no reliable evidence suggests that staff made any connection between keeping
inappropriate objects out of R3’s reach and allowing R3 to suck on toothettes. See,
discussion supra; Tr. 100 (training did not mention the appropriate use of toothettes
during oral care).

Moreover, LPN Goode — with what must have been the DON’s tacit approval, if not
direct instruction — wrote an incomplete and inaccurate nurses note. Neither nurse
completed an incident report, even though professional standards of practice and the
facility’s written policies required that they do so. And DON Taylor then conducted an

'© The closet sheet is a document taped to the inside of the resident’s closet door
that communicates to staff clinical and care instructions. P. Ex. 5, at 2 (Miller Decl. § 5).
21

inadequate investigation which the facility nevertheless accepted uncritically.

These actions put the facility out of substantial compliance with requirements 1) that it
maintain complete and accurate clinical records (42 C.F.R. § 483.75(1)(1)); 2) that it
provide necessary care and services necessary to allow R3 to maintain the highest
practicable physical, mental and psychosocial well-being (42 C.F.R. § 483.25); and 3)
that it implement policies and procedures that prohibit resident neglect (42 C.F.R.

§ 483.13(c)).

3. In contravention of accepted professional standards and
its own policies and procedures, the facility did not
adequately document or investigate the appearance of
toothette tips in R3’s stool on June 12, 2006.

June 12 incident. In a note dated June 12, 2006, at 2:40 a.m., LPN Roni Hefner describes
R3’s abdominal distention, and absence of bowel sounds.'’ She checked the rectal vault,
and observed a large amount of gas and liquid stool expelled, along with a large hard
stool containing four soft toothette tips. CMS Ex. 4, at 21; CMS Ex. 5, at 7-8; CMS Ex.
22, at 24-26.

n this instance Petitioner concedes that R3 must have ingested the toothette tips found in
er stool. Nevertheless, citing the opinion of its expert, Dr. Dennis R. Sinar, Petitioner
argues that she likely ingested them months earlier, while she was still living at her
granddaughter’s house. Dr. Sinar opined that, although “impossible to determine the
exact amount of time the sponges would be retained in [R3’s] digestive system,” it would
ave taken “a minimum of four weeks to pass through her system,” and as long as “an
indeterminate period of time.” P. Ex. 9, at 3 (Sinar Decl. § 10); Tr. 9.

find it far more likely than not that R3 ingested both the plastic and the toothettes while
at the facility. She had been there for more than thirteen weeks (March 10 to June 12), so
even accepting Dr. Sinar’s assertion, she could have ingested them while there. We also
now that staff and visitors acted in ways that made it possible — even likely — for her to
ingest the sponge tips while in the facility. Further, although well-credentialed,'* Dr.

'T Absence of bowel sounds suggests that the intestines may not be functioning
properly, and (along with abdominal distention) may be a symptom of blockage. CMS
Ex. 28, at 10 n.8 (Bridges Decl.).

'S Dr. Sinar is a Board-certified gastroenterologist and professor of medicine at
East Carolina University School of Medicine. P. Ex. 9, at 1 (Sinar Decl. {§ 1-3).
22

Sinar admitted that no research supports his position. He based it solely on “clinical
experience.” Tr. 10, 31, 35,42. And at least some of R3’s conditions that he said would
have caused the delay (staples in her colon, history of chronic fecal impaction) were not
well-supported. P. Ex. 9, at 3 (Sinar Decl. ¥§ 11, 12); Tr. 10-11, 16, 19, 22, 40; CMS Ex.
4, at 50 et seq., 60, 74. Further, he testified that the digital checking and repositioning
that occurred June 12 would have stimulated her bowels and caused the toothettes to be
expelled. P. Ex. 9, at 2 (Sinar Decl. § 7); Tr. 42. But he did not explain why the digital
checking and repositioning that occurred on June 1 would not have caused the toothettes
to be expelled at that time.

In any event, whether these particular toothettes were ingested at the facility is not the
dispositive question. The real deficiency here was that, with staff’s assistance (if not
active encouragement), R3 engaged in a dangerous behavior. Then, when confronted for
a second time with evidence that it had a serious problem, the facility’s response was
wholly inadequate.

Investigation. The facility’s response to the June 12 incident was an improvement over
its June | response in two respects: 1) staff did not write a deceptive nurses note; and 2)
staff notified a physician of the incident.

Nevertheless, the facility’s subsequent investigation was completely inadequate. Penny
Hill, the Assistant Director of Medicine, was apparently charged with investigating the
incident. Tr. 169-170. What she did is a mystery, since the record contains no
documentation of any investigation. She took no written statements; she wrote no
report.”

According to Administrator Miller, following the discovery, CNAs again searched R3’s
room and, at some unidentified point, “the entire care team” discussed the incident and
decided that the facility’s response to the June 1 incident adequately resolved any
problems. P. Ex. 5, at 5 (Miller Decl. {§ 12, 13). No documentation memorializes this
discussion or conclusion. See also Tr. 129 (After finding the toothettes in R3’s stool on
June 12, the facility took no additional steps.). Late in July, the administration finally
interviewed staff about their use of toothettes, but, as late as July 26, 2006, staff had not
provided the facility’s continuous quality improvement committee information or
eyewitness accounts of the toothette incident. CMS Ex. 8, at 5; see CMS Ex. 5, at 10-13.

'° Petitioner concedes that someone should have completed an unanticipated
occurrence report for this incident. P. Cl. Br. at 18.
23

do not consider this an adequate response. In Dr. Lesesne’s view, and I agree, this fell
low the standard of care. The discovery should have raised the concern that staff were
not consistently keeping inappropriate objects out of R3’s reach, and unquestionably
suggested that staff continued to use the toothettes improperly. The facility should have
conducted an immediate investigation, which includes interviewing staff who cared for
R3 about how they implemented her care plan and their use of toothettes. CMS Ex. 27, at
6 (Lesesne Decl. 11).

Plainly, based on this response and staff’s admitted use of the toothettes, facility staff did
not appreciate the risk of injury posed by dysphagia, the need to use precautions in caring
for residents with NPO status, and the need to respond promptly to information indicating
that the resident was engaging in unsafe behavior likely to result in serious injury to
erself and other facility residents with impaired swallowing abilities. See CMS Ex. 27,
at 8 (Lesesne Decl. § 13). Asa result, the facility was not in substantial compliance with
the program requirements cited.

B. CMS’s determination that the facility’s deficiencies posed immediate
jeopardy was not clearly erroneous.

Immediate jeopardy exists if the facility’s noncompliance has caused or is likely to cause
“serious injury, harm, impairment, or death to a resident.” 42 C.F.R. § 488.301. CMS’s
determination as to the level of a facility’s noncompliance — which includes its immediate
jeopardy finding — must be upheld unless it is “clearly erroneous.” 42 C.F.R. § 498.60(c).
The Departmental Appeals Board has observed repeatedly that the “clearly erroneous”
standard imposes on facilities a “heavy burden” to show no immediate jeopardy, and has
sustained determinations of immediate jeopardy where CMS presented evidence “from
which ‘[o]ne could reasonably conclude’ that immediate jeopardy exists.” Barbourville
Nursing Home, DAB No. 1962, at 11 (2005), citing Florence Park Care Center, DAB
No. 1931, at 27-28 (2004) (citing Koester Pavilion, DAB No. 1750 (2000)).

Here, R3 was not supposed to take anything by mouth. Allowing her to suck on
toothettes put her in grave danger of ingesting them or aspirating the liquid from them
into her lungs. CMS Ex. 28, at 7 (Bridges Decl. ¥ 11). CMS’s determination was
therefore not clearly erroneous.
24

C. The duration of the noncompliance and the immediate jeopardy is
consistent with statutory and regulatory requirements.

Petitioner also complains that, notwithstanding the administration’s nearly complete
ignorance of the problem, it nevertheless corrected its deficiencies as early as June 1,
2006, when it mentioned, during an in-service training, that staff should keep
inappropriate objects out of R3’s reach. I have already discussed the inadequacies of that
training.

Moreover, substantial compliance means not only that the specific cited instances of
substandard care were corrected, and that no other instances have occurred, but also that
the facility has implemented a plan of correction designed to assure that no such incidents
occur in the future. The burden is on the facility to prove that it has resumed complying
with program requirements, not on CMS to prove that deficiencies continued to exist after
they were discovered. Asbury Center at Johnson City, DAB No. 1815, at 19-20 (2002).
A facility’s return to substantial compliance usually must be established through a
resurvey. Cross Creek Care Center, DAB No. 1665 (1998).

Here, Petitioner provides no reliable evidence that it achieved substantial compliance
prior to August 18. I am not persuaded that, after the June | training, staff halted its
misuse of toothettes. Petitioner’s only evidence in this regard were the testimonies of the
CNAs who observed R3 alone with a toothette. But not one of them could remember
when she made her observation. No one documented her observation. Certainly nothing
in LPN Morton’s testimony suggests that she halted the practice as a result of any in-
service training. The facility then compounded its deficiencies when it generated a
misleading nurses note on June 1, and when it failed to investigate adequately either
incident, in contravention of acceptable standards of practice and its own policies and
procedures. Indeed, the facility’s administration was not even fully aware of its problems
until the time of the survey. Unless the facility investigates fully and identifies the cause
of the deficiency, it has little hope of meaningful correction. See Century Care of Crystal
Coast, DAB No. 2076, at 21 (2007) (Where no one among the facility’s administration
was even aware of an incident, “the facility lost an opportunity to analyze and correct the
problems... .”).

25

IV. Conclusion

For all of the reasons discussed above, I find that Petitioner was not in substantial
compliance with program participation requirements from June | through August 18,
2006. I find that from June | through July 31, 2006, its deficiencies posed immediate
jeopardy to resident health and safety.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

